Citation Nr: 9903597	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Department of Veterans Affairs dependency and 
indemnity compensation benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1998).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 
1968 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied 
compensation for the veteran's cause of death under the 
provisions of 38 U.S.C. § 1151.


FINDINGS OF FACT

1.  The veteran died in February 1995 at the age of 44.  The 
immediate cause of death was cardiopulmonary arrest due to or 
as a consequence of chronic obstructive pulmonary disease and 
cerebrovascular disease.  Another factor listed as 
contributing to his death was active tuberculosis.

2.  No medical evidence has been submitted showing a link or 
relationship between his VA hospitalization and the veteran's 
death.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for VA dependency and indemnity compensation benefits 
for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.358 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters.

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in the death 
of the veteran by reason of VA hospital, medical or surgical 
treatment, dependency and indemnity compensation shall be 
awarded in the same manner as if such death were service 
connected. Applicable regulations provide that, in 
determining whether additional disability or death resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment, it will be necessary to show 
that death or additional disability is actually the result of 
such disease or injury or aggravation of an existing disease 
or injury and not merely coincidental therewith.  38 C.F.R. § 
3.358(c) (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

II.  Factual Background.

The veteran died on February [redacted], 1995 the day after 
his release from a VA hospital in New Orleans.  He had been 
admitted on January 21, 1995 with a complaint of right 
shoulder pain.  The veteran's medical history on admission 
was very complicated and included hyponatremia, thalassemia, 
seizures, hypothyroidism, schizophrenia, chronic obstructive 
pulmonary disease, tuberculosis, a history of cerebrovascular 
accident with right hemiparesis, cellulitis, and a right 
proximal humeral fracture.  A November 1995 statement from 
the veteran's father summarizes the events that led up to his 
hospitalization:

My son . . . stood up from his wheelchair 
to adjust [the television, and] fell on 
the floor breaking his right shoulder.  I 
sent him to [the VA hospital in Biloxi] 
in an ambulance. . . .  They took X-rays 
and told me he needed surgery, but had to 
send him to [the VA hospital in New 
Orleans] to have it done.  They did send 
him [the] same day. . . .  He was in [the 
VA hospital in New Orleans] for 14 days 
[but] he never got surgery. . . .  [On 
February [redacted], 1995, a doctor called me from 
the hospital in New Orleans] and told me 
he was discharging my son.  I asked him 
why he was not sending him back to [the 
VA hospital in Biloxi, and] he told me 
[that] my son did not need to be in the 
hospital.  So he sent him home in an 
ambulance.

The discharge summary from the VA hospital in New Orleans 
noted that the veteran, while at the VA hospital in Biloxi, 
was found to have a right proximal fracture of the humerus 
which was reduced and splinted.  In New Orleans, he was 
followed by the orthopedic staff who evaluated him fully and 
chose not to do surgery given the veteran's condition, and 
given that he had right-sided hemiparesis and was not moving 
his right arm.  It was decided to leave the arm alone and let 
it heal on its own.  

On admission, the veteran's heart had regular rate and rhythm 
with normal S1 and S2.  Chest X-ray examination showed no 
infiltrate, no effusion or cardiomegaly.  His schizoaffective 
disorder was controlled during hospitalization with Ativan 
and Phenytoin.  He was also on medication for his 
tuberculosis and seizures, and placed on oxygen for his 
chronic obstructive pulmonary disease.  His 
anemia/thalassemia was treated by transfusion three times 
during his hospitalization.  At discharge his condition was 
noted to be "very stable".  With regard to his arm, the 
report notes that "[h]e was cleared by Orthopedics and they 
said that in their estimation he should he on his own just 
fine and that all he needs is really to lie down and not to 
move his arm, which he is doing already."  He was to be 
instructed not to move his right arm and to keep it in a 
sling and get bedrest.  The physician also noted that he 
called the veteran's father and instructed him on what he 
needed to do with the veteran.  The veteran was to be 
transferred home via ambulance on oxygen and followed in 
Biloxi, "since he doesn't need to have any orthopedics 
follow up."

The veteran's father, in his claim, described how his son 
arrived home by ambulance late on the evening of 
February [redacted], 1995, and was put in bed.  

When he got home, he was in pain, 
sweating a lot.  He was confused, 
disoriented . . . his shoulder was not 
treated, he did not get his antipsychotic 
medication for 14 days.  They did not 
send a discharge instruction.  [They] did 
not send his hospital card back."

The death certificate shows that the veteran died early the 
next morning, on February [redacted], 1995.  He died at home, 
and no autopsy was performed.  The immediate cause of death was 
listed on the death certificate as cardiopulmonary arrest due 
to, or as a consequence of chronic obstructive pulmonary 
disease and cerebrovascular disease.  Another factor listed 
as contributing to his death was active tuberculosis.

In an October 1996 statement, the appellant argued that his 
son was not stable when they sent him home.  "My son was in 
pain and sweating a lot.  Something that he never did.  
Without surgery that type of break can cause a blood clot to 
the heart."

III.  Analysis.

The appellant has failed to submit a well-grounded claim for 
the cause of the veteran's death under 38 U.S.C.A. § 1151 as 
a result of treatment while in a VA facility.  The record is 
entirely negative for any clinical evidence suggesting a link 
between the treatment the veteran received, and the 
conditions which caused and contributed to his death.  In 
fact, he was noted to be "very stable" at discharge.  
Although the appellant has expressed his opinion that such a 
relationship exists speculating that, contrary to the opinion 
of the VA orthopedists, the veteran required surgery and the 
failure to obtain that surgery must have caused a "blood 
clot to the heart," he is not qualified as a lay person to 
furnish medical opinions or diagnoses.  While lay testimony 
is competent to establish the occurrence of an injury, it is 
not competent to provide a medical diagnosis or establish 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Additionally, the Board notes that a February 1995 rating 
decision granted compensation under the provisions of 
38 U.S.C.A. § 1151 for a left hip injury, incurred as a 
result of a fall while the veteran was hospitalized in a VA 
facility in 1994.  However, the evidence does not show, and 
the appellant is not alleging, any connection between the 
residuals of this injury and the veteran's death.  As such, 
the Board has only considered the veteran's claim stemming 
from the hospitalization immediately prior to his death.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for the cause of the 
veteran's death pursuant the provisions of 38 U.S.C.A. 
§ 1151.  Since the appellant has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, it 
must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim well grounded.  See 
also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C. § 5107(b) and 38 C.F.R. § 3.102, do 
not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).







	(CONTINUED ON NEXT PAGE)

ORDER

Because it is not well grounded, the appellant's claim for 
benefits under the provisions of 38 U.S.C. § 1151 for the 
cause of the veteran's death is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





- 8 -


